—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered May 29, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations. Concur— Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.